Citation Nr: 1802985	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to a rating for right shoulder acromioclavicular arthritis (right shoulder disability) in excess of 10 percent prior to August 29, 2014, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the St. Petersburg, Florida, Regional Office (RO).

In September 2014, the Board reopened the issue of entitlement to service connection for a psychiatric disorder and remanded all of the issues on appeal for further development.
 
In July 2017, the RO issued a rating decision granting service connection for PTSD with bipolar disorder and psychosis with an evaluation of 100 percent effective July 25, 2007.  As such, this issue is no longer before the Board.  In July 2017, the RO also increased the rating for the Veteran's right shoulder disability to 30 percent, effective August 29, 2014.  


FINDING OF FACT

In written correspondence dated September 23, 2017, prior to the promulgation of a decision, the Veteran requested to withdraw of the issues of entitlement to service connection for a right hand disability; service connection for a right wrist disability; and a rating for a right shoulder disability in excess of 10 percent prior to August 29, 2014, and in excess of 30 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a right hand disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a right wrist disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating for a right shoulder disability in excess of 10 percent prior to August 29, 2014, and in excess of 30 percent thereafter have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In written correspondence dated September 23, 2017, prior to the promulgation of a decision, the Veteran requested to withdraw of the issues of entitlement to service connection for a right hand disability; service connection for a right wrist disability; and a rating for right shoulder disability in excess of 10 percent prior to August 29, 2014, and in excess of 30 percent thereafter.  Therefore, there remain no allegation of errors of fact or law for appellate consideration and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The issue of entitlement to service connection for a right hand disability is dismissed.

The issue of entitlement to service connection for a right wrist disability is dismissed.

The issue of entitlement to a rating for a right shoulder disability in excess of 10 percent prior to August 29, 2014, and in excess of 30 percent thereafter is dismissed.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


